DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-6 are currently pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 & 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogata (WO 2016063994 A1 and hereinafter using, as a translation, corresponding US 2018/0340061 Al) and evidenced by Mikuni (US 2021/0119253 A1).
Regarding claims 1 & 4-5, Ogata teaches a lithium-ion solid state electrolyte rechargeable battery ([0046], [0053] & [0135]) comprising a conducive sheet comprising a conductive polymer solid state electrolyte layer including ion transfer sources ([0069]-[0075]) and having a composition including an inorganic solid electrolyte such as silica as a filler, wherein the filler is included in an amount of 5 to 50 wt% based on the total amount of a composition comprising the polymer electrolyte composition ([0020] & [0083]-[0084]), a polyether polymer ([0079]-[0081]), and a polymer electrolyte composition having a graft ratio in the range of 2 to 90 mol%, obtained by graft polymerizing a molten salt monomer having a polymerizable functional group and having an onium cation and an anion containing fluorine with a fluoropolymer ([0008], [0026]-[0052] & [0059]). While Ogata doesn’t explicitly teach a positive electrode and a negative electrode, one of ordinary skill in the art readily understands that a positive electrode and a negative electrode are critical components of lithium-ion rechargeable batteries as evidenced by Mikuni ([0002]). Furthermore, Ogata teaches the above described conductive sheet itself being useful as a conductive separator of a lithium ion battery ([0135]) without the use of conventional separators including a polyolefin sheet of polypropylene (PP), polyethylene (PE) or mixtures thereof.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogata (WO 2016063994 A1, as cited in the IDS mailed on 10/15/2022 and hereinafter using, as a translation, corresponding US 2018/0340061 Al) in view of Mikuni (US 2021/0119253 A1).
Regarding claims 2-3, Ogata teaches the solid state electrolyte rechargeable battery of claim 1 but is silent as to the inorganic solid electrolyte being at least one kind selected from the groups consisting of a Garnet material, NASICON type crystal structure, perovskite-type material and sulfide material (claim 2), and wherein the inorganic solid electrolyte is Garnet (claim 3).													Mikuni teaches a conductive polymer solid state electrolyte layer for a lithium secondary battery, wherein the conductive polymer solid state electrolyte layer comprises inorganic solid electrolyte particles comprising a garnet material and a polymer electrolyte composition, wherein the amount of the inorganic solid electrolyte is preferably 0.1 to 50 wt% based on the total amount of a composition comprising polymer electrolyte composition and inorganic solid electrolyte ([0002]-[0003], [0014], [0069]-[0082] & [0093]-[0102]).					It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use a garnet material as a filler, as described in Mikuni above, in the conductive electrolyte layer of Ogata in order to provide enhanced Li-ion conductivity, reduction resistance, and increased component retention thereby improving battery characteristics as taught by Mikuni ([0094]).

Claim 6 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogata (WO 2016063994 A1 and hereinafter using, as a translation, corresponding US 2018/0340061 Al) in view of Mikuni (US 2021/0119253 A1) and Pistorino (US 2017/0187063 A1).
Regarding claim 6, Ogata teaches the solid state electrolyte rechargeable battery of claim 1 but is silent as to the positive electrode and the negative electrode being selected from the respective groups recited in instant claims 6.									Mikuni teaches the lithium secondary battery comprising a positive electrode including an active material such as LiCoO2, LiCo1/3Ni1/3Mn1/3O2 and LiFePO4; and a negative electrode including an active material such as lithium metal and natural or artificial graphite ([0002]-[0004], [0041], [0044]-[0045] & [0059]-[0060]).								It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to the active materials described in Mikuni above, as well-known active materials for positive and negative electrodes lithium-ion rechargeable batteries as taught by Mikuni. “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”. See MPEP 2144.07. While Mikuni is silent as lithium metal active material of the negative electrode being in the form of a foil, it is noted that the use of a lithium metal foil as a negative electrode for a lithium secondary battery is known in view of Pistorino ([0028]-[0031]).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894. The examiner can normally be reached M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANAEL T ZEMUI/Examiner, Art Unit 1727